Item 77C - Exhibit 2 PROXY RESULTS SPECIAL JOINT MEETING OF SHAREHOLDERS DECEMBER 28, 2009 A Special Joint Meeting of Shareholders (the Meeting) of Dreyfus Municipal Money Market Fund, Inc. (the Fund) was held on December 28, 2009. Out of a total of 920,271,962.357 of the Funds shares (Shares) of common stock outstanding and entitled to vote at the Meeting, a total of 451,441,176.370, which is 49.055% of the outstanding shares, of the Funds shares were represented at the Meeting, in person or by proxy. Shareholders voted on the approval of changes to the Funds fundamental policies and investment restrictions. The voting results were as follows: 1. To approve amending the Funds policy regarding borrowing: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 401,921,843.490 43.674% 89.031% Against 33,688,783.870 3.661% 7.462% Abstain 15,830,549.010 1.720% 3.507% TOTAL 451,441,176.370 49.055% 100.00% 2. To approve amending the Funds policy regarding lending: No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 399,263,252.940 43.385% 88.442% Against 35,874,968.210 3.899% 7.947% Abstain 16,302,955.220 1.771% 3.611% TOTAL 451,441,176.370 49.055% 100.00% 3. To permit investment in other investment companies. No. of % of Outstanding % of Shares Shares Shares Voted Affirmative 388,123,651.400 42.175% 85.974% Against 46,201,992.020 5.020% 10.235% Abstain 17,115,532.950 1.860% 3.791% TOTAL 451,441,176.370 49.055% 100.00% Because the requisite number of votes had not been received as of December 28, 2009, the Meeting was adjourned until January 4, 2010.
